Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Greschbach (US 4387760 A).
Re claim 1: Greschbach discloses a rotating shaft body (15 in fig 3), comprising 
a first rotating surface (wall 22 in fig 3) and a second rotating surface (wall 22’ in fig 3), wherein the first rotating surface and the second rotating surface have a common side edge, an axis of rotation of the first rotating surface and an 
the rotating shaft body further comprises a supporting surface (cylindrical walls 23 and 23’ in fig 3), the supporting surface is provided on a same side as the axes of rotation of the two rotating surfaces, the supporting surface is concave toward the two rotating surfaces, and two sides of the supporting surface are provided with a third stopper part (strip 44 connected to wall 23; see column 4, lines 10-23; herein, in another embodiment of this joint shown in the right-hand side of FIG. 3 in the region of cylindrical wall 23' and crosspiece 33', instead of the hinges 19' a strip 44 is shaped on connecting rail 15 as an extension of crosspiece 35, which strip 44 supports a pin 45 at the free end thereof, with the pin 45 likewise being shaped on the strip 44. This pin 45 is rotatably seated in a sleeve 46 shaped on outer wall 10 of leaf 1, 2 or 3 or on crosspiece 33') and a fourth stopper part respectively (strip 44 connected to wall 23’ in fig 3; herein, strip 44 would stop further rotation of sleeve 46 in closed position of leaves 1, 2,3 of the door).
Re claim 2: Greschbach discloses the rotating shaft body, wherein the first stopper part and the third stopper part are connected, to form a first stopping surface (crosspiece 35 connecting walls 22 and 23 in fig 3) connecting the first rotating surface and the supporting surface; 

	Re claim 3: Greschbach discloses the rotating shaft body, wherein the rotating shaft body (15 in fig 3) is a hollow rotating shaft body, and the rotating shaft body is formed by the first rotating surface (22), the second rotating surface (22’), the second stopping surface (crosspiece 35 connecting walls 22’ and 23’), the supporting surface (23 and 23’), and the first stopping surface (crosspiece 35 connecting walls 22 and 23) which are sequentially connected in an enclosing manner (see fig 3 and column 3, lines 56-59).
Re claim 4: Greschbach discloses the rotating shaft body, wherein the supporting surface is concave to form a second arc-shaped groove (i.e., arc-shaped groove formed by wall 23 in fig 3) and a third arc-shaped groove (i.e., arc-shaped groove formed by wall 23’ in fig 3).
Re claim 5: Greschbach discloses the rotating shaft body, wherein the rotating shaft body is provided with a wire-through hole (i.e., arc-shaped grooves formed by walls 23 and 23’ in fig 3. Herein, “wire-through hole” is not defined; therefore, any hole can be considered as a “wire-through hole”).
Re claim 6: Greschbach discloses the rotating shaft body, wherein the rotating shaft body is provided with a wire-through hole (i.e., arc-shaped grooves formed by walls 23 and 23’ in fig 3. Herein, “wire-through hole” is not defined; therefore, any hole can be considered as a “wire-through hole”).

Re claim 8: Greschbach discloses the rotating shaft body, wherein the rotating shaft body is provided with a wire-through hole (i.e., arc-shaped grooves formed by walls 23 and 23’ in fig 3. Herein, “wire-through hole” is not defined; therefore, any hole can be considered as a “wire-through hole”).
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DE 2935967 A (Hereinafter, DE’967).
Re claim 1: DE’967 discloses a rotating shaft body, comprising 
a first rotating surface (see fig A; i.e., left outer arc shaped wall of 6) and a second rotating surface (see fig A; i.e., right outer arc shaped wall of 6), wherein the first rotating surface and the second rotating surface have a common side edge, an axis of rotation of the first rotating surface and an axis of rotation of the second rotating surface are on a same side and do not overlap, the first rotating surface is provided with a first stopper part (see left 11 in fig A), and the second rotating surface is provided with a second stopper part (see right 11 in fig A); 
the rotating shaft body further comprises a supporting surface (see fig A; i.e., inner arc shaped walls of 6), the supporting surface is provided on a same side as the axes of rotation of the two rotating surfaces (i.e., outer arc shaped walls of 6), the supporting surface is concave toward the two rotating surfaces, 

    PNG
    media_image1.png
    746
    1227
    media_image1.png
    Greyscale

Re claim 4: DE’967 discloses the rotating shaft body, wherein the supporting surface is concave to form a second arc-shaped groove and a third arc-shaped groove (see arc-shaped grooves 9 in fig 1).
Re claim 5: DE’967 discloses the rotating shaft body, wherein the rotating shaft body is provided with a wire-through hole (see grooves 9 in fig 1. Herein, “wire-through hole” is not defined; therefore, any hole can be considered as a “wire-through hole”).
Re claim 8: DE’967 discloses the rotating shaft body, wherein the rotating shaft body is provided with a wire-through hole (see grooves 9 in fig 1. Herein, “wire-through hole” is not defined; therefore, any hole can be considered as a “wire-through hole”).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIDHI THAKER/Primary Examiner, Art Unit 2835